Exhibit 10.1

March 21, 2014

Garett Jackson

3518 Hedgewick Place

Louisville, KY 40245

 

RE: Amended Employment Agreement

Dear Garett:

CafePress Inc., a Delaware corporation (the “Company”), is pleased to offer you
the position of interim Chief Financial Officer, reporting to Bob Marino, Chief
Executive Officer. We look forward to welcoming you as a part of our team!

Your base salary will remain $8,846.15 bi-weekly, less payroll deductions and
all required withholdings. As an exempt professional employee and in accordance
with Kentucky law, you will not be entitled to overtime compensation. You remain
eligible for the Company’s standard benefits package, as previously communicated
to you, as they are made available to employees of the Company and amended from
time to time.

You will be eligible for additional grant of equity incentive compensation
approved by the Compensation Committee of the Board of Directors and cash
incentive compensation, payable in connection with achieved revenue target and
other performance criteria and any other terms and conditions as established by
Chief Executive Officer Bob Marino, and resolved each year in written bonus plan
approved by the Board of Directors.

Company maintains an “at-will” employment policy. Our offer is based on
confidence that your relationship Company will be a mutually rewarding and
enriching experience. However, you must understand that employment with the
Company is “at-will.” This means that either you or the Company can terminate
the relationship at any time and for any reason, without cause and without prior
notice. This at-will employment relationship cannot be changed except in a
writing expressly changing your at-will employment status and that writing must
be signed by a duly authorized officer of the Company and you. Further, your
participation in any stock option or benefit program is not a guarantee of
continued employment for any particular period of time.

This offer of employment is valid until the close of business March 24, 2014. It
represents the entire agreement and understanding between you and the Company
regarding its subject matter and it supersedes and replaces any and all prior
agreements and understandings between you and the Company regarding its subject
matter. Please let us know of your decision to join Company by signing a copy of
this offer and returning it to us not later than March 24, 2014. Your offer is
contingent upon (1) successful completion of background and reference checks;
and (2) signing of the Company’s Proprietary Information and Inventions
Agreement.



--------------------------------------------------------------------------------

You must also establish your identity and authorization to work as required by
the Immigration Reform and Control Act of 1986 (IRCA). Enclosed is a copy of the
Employment Verification Form (I-9), with instructions required by IRCA. Please
review this document and bring the appropriate original documentation on your
first day of work. If you are a legal alien authorized to work in the United
States, Company will begin to provide immigration assistance by paying
reasonable visa processing costs and fees after you have completed one year of
service as a Company employee. By signing this offer letter, you confirm to the
Company that you have no contractual commitments or other legal obligations that
would prohibit you from performing your duties for the Company. In addition, if
you join the Company, you agree that you will not engage in any other
employment, consulting or other business activity without the prior written
consent of your manager. You also agree that during your employment with the
Company you will not assist any person or entity in competing with the Company,
in preparing to compete with the Company or in hiring any employees or
consultants away from the Company.

We hope you are as excited about joining Company as we are about your potential
to contribute to this exciting company. Garett, we look forward to you accepting
our offer and becoming part of the CafePress team!

If you accept the Company’s offer, we would like you to start on April 1, 2014.
Please indicate that date next to the signature line of this offer letter.

Very truly yours,

CafePress Inc.

 

By:  

/s/ Kirsten N Mellor

Name:       Kirsten Mellor Title:       General Counsel, VP and Secretary

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms set forth above.

 

Accepted by:  

    /s/ Garett Jackson

Start Date:       April 1, 2014